UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7345



PAUL JAMES TAYLOR,

                                           Petitioner - Appellant,

          versus


STEPHEN M. DEWALT,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-722)


Submitted:   February 8, 2001          Decided:     February 14, 2001


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul James Taylor, Appellant Pro Se. Joan Elizabeth Evans, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul James Taylor appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny Taylor’s motion for appointment of

counsel and affirm on the reasoning of the district court.   Taylor

v. Dewalt, No. CA-99-722 (E.D. Va. Aug. 28, 2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2